Citation Nr: 0301586	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-04 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for filariasis.

2.  Entitlement to special monthly compensation based on 
the need of regular aid and attendance of another person 
or based upon housebound status.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to May 
1970.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision 
issued by the No. Little Rock, Arkansas, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which, in 
pertinent part, denied the benefits sought on appeal.  The 
Board observes that the veteran filed a notice of 
disagreement with regard to the above two issues and also 
denial of service connection for spinal cord atrophy with 
idiopathic paraplegia with residuals from gunshot wound to 
the right hip (claimed as a back problem).  But in his 
March 2002 substantive appeal, the veteran indicated that 
he was only perfecting his appeal with regard to the two 
issues described above; therefore, the third issue is no 
longer in appellate status.

In October 2001, the veteran testified at an RO hearing; a 
copy of the transcript is associated with the claims file.  
In a March 2002 VA Form 9, the veteran requested a Travel 
Board hearing.  He later changed his hearing request to 
one for a Board videoconference hearing, which was 
scheduled to be held at the RO in December 2002, but he 
failed to appear.  As the veteran has neither submitted 
good cause for failure to appear or requested to 
reschedule the hearing, the request for a hearing is 
deemed withdrawn and the Board will continue with the 
appeal.  See 38 C.F.R. 
§ 20.704(d) (2002).  


FINDINGS OF FACT

1.  VA has notified the appellant of the evidence needed 
to substantiate his claims and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claims on appeal.

2.  Filariasis is not currently shown, nor is there 
competent medical evidence showing that claimed filariasis 
is related to service or was manifested within one year of 
discharge from service.

3.  The veteran's only service connected disability is 
hemorrhoids, rated as 10 percent disabling.

4.  The veteran's service-connected disability does not 
render him so helpless as to be unable to care for himself 
or protect himself from the dangers or hazards incident to 
his daily environment.

5.  The veteran is not in receipt of a 100 percent 
evaluation for any single service-connected disability and 
is not, as a direct result of his service-connected 
disability, substantially confined to his dwelling and the 
immediate premises or institutionalized.


CONCLUSIONS OF LAW

1.  Claimed filariasis was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  The requirements for special monthly compensation 
based on the need of regular aid and attendance of another 
person or by reason of being housebound have not been met.  
38 U.S.C.A. §§ 1114, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA) (codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002)).  The VCAA became effective on November 9, 2000.  
This law not only did away with the concept of a well-
grounded claim, but also imposed additional duties and 
obligations on the VA in developing claims.  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA has also revised the provisions of 38 C.F.R. § 
3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim. 

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West Supp. 
2002).  In this connection, the Board finds that service 
personnel and medical records, lay statements, non-VA and 
VA treatment records, medical opinions, and December 1998 
and February 2000 VA examination reports, which evaluate 
the status of the veteran's health, are adequate for 
determining whether service connection for filariasis or 
entitlement to special monthly compensation is warranted.  

The Board also finds that the requirements regarding 
notice, which must be provided to the appellant under the 
VCAA have been satisfied by various informational letters, 
a February 2002 statement of the case (SOC), and the 
December 2001 rating decision, as VA advised the appellant 
of what must be demonstrated to establish service 
connection and for entitlement to special monthly 
compensation and the provisions of the VCAA.  In 
particular, in a September 2001 letter, the RO asked the 
veteran to furnish any documentation, which could verify 
that he served in the Republic of Vietnam and any medical 
evidence showing that his muscle atrophy was due to 
exposure to Agent Orange. In an October 2001 letter, the 
RO asked the appellant to provide additional information, 
which would show that the claimed filariasis existed 
continuously since discharge from service, to identify 
health care providers, and to sign releases for 
information, and notified the veteran of the assistance VA 
would provide in support of his claim.  In the SOC, the RO 
has advised the appellant that he needed to provide 
medical evidence showing that he had filariasis and that 
it was related to service and that he met the requirements 
for special monthly compensation.

In light of the foregoing, the Board finds no prejudice to 
the appellant in this case by proceeding with the 
adjudication of the questions of entitlement to service 
connection for filariasis and to special monthly 
compensation as VA has complied to the extent possible 
with the notice and duty to assist provisions of the VCAA.  
Moreover, the Board finds that there has been no prejudice 
to the appellant in this case that would warrant further 
notice or development, his procedural rights have not been 
abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

I.  Background

Service personnel records show that the veteran served as 
a security policeman and later an administrative 
specialist at Tinker Air Force Base (AFB), Oklahoma from 
September 1967 until he was sent to Nakon Phanom Royal 
Thai AFB, in Thailand, as an administrative specialist in 
May 1969 until his discharge in May 1970.  The veteran's 
April 1967 enlistment examination report shows notations 
of hemorrhoids, asymptomatic, and moderate scoliosis of 
the thoracic spine, not considered disabling.  His April 
1970 separation examination report lists the following 
disorders as having been treated and not resulting in 
complications or sequela: chronic cold since arriving in 
Southeast Asia, sinus problem, shortness of breath 
attributed to "being out of shape", low blood pressure in 
June 1967, gonorrhea in May 1969, back trouble, strain, 
while playing basketball in 1968, frequent trouble 
sleeping and depression in Southeast Asia, and 
asymptomatic hemorrhoids.  Except for some dental 
problems, all clinical findings were normal.

Federal Bureau of Prisons (FBP) records from November 1995 
to December 1997 show that the veteran had idiopathic 
spinal cord degeneration, a progressive illness by history 
that would slowly become worse, but would not shorten his 
life span.  In August 1996, the veteran reported that his 
problem began in January 1994 as low back pain and limping 
of the right leg, then limping of both legs.  He began 
using a cane and, in May 1995, began using Canadian 
crutches.  In July 1996, his crutches were taken away and, 
since then, he had been using a wheelchair.  The 
assessment included: idiopathic spinal cord atrophy at T1-
T6; history of gunshot wound in 1976 with colostomy in 
left abdomen, which was closed later; history of hepatitis 
B; and mild thoracic dextroscoliosis.  August 1996 X-rays 
of the thoracic spine revealed scoliosis of the thoracic 
spine, convexity to the right; no evidence of fracture; 
and a metallic density left of the mid thoracic spine 
believed to represent a bullet.  Lumbar spine X-rays were 
essentially normal.  A September 1996 psychiatric 
consultation report reveals that the veteran had a gunshot 
wound 20 years earlier, that the bullet lodged in his back 
and hip, and that he had chronic pain and a limp as a 
result.  About five years ago, the veteran developed 
worsening pain and weakness of the right lower extremity, 
which progressed to weakness of the left lower extremity 
to the place that he was on crutches and is now wheelchair 
bound.  The veteran underwent thorough evaluation, 
including electrodiagnostic testing and imaging of the 
spine.  He had a confirmed diagnosis of idiopathic spinal 
cord atrophy at T1-T6, suspective of progressive 
paraparesis.  November 1996 records show that the veteran 
reported having "arthritis" over his body and chronic pain 
in his hands, feet, ankles, knees, and hips, since a 
gunshot wound in 1976, and treatment for complaints of 
swelling and mild to moderate edema of the lower 
extremities.  October and November 1996 psychiatric 
consultation reports reveal that the veteran had been 
receiving physical therapy and was involved in the rehab 
wellness program.  His upper extremity strength was intact 
and he could bench-press greater than 250 pounds and he 
was completely independent with his wheelchair mobility.  
Bilateral lower extremities had significant increased 
tone, but no visible or palpable muscle spasms.  However, 
the veteran claimed he had no intention of working, as he 
felt his spinal cord injury was somewhat the fault of the 
institution in which he had been incarcerated because of 
implied medical neglect.  The assessment indicated that 
the veteran was physically able to perform upper-body work 
details.  A May 1997 physical therapy report indicates 
that the veteran could use a walker for ambulation with 
minimal leg dragging.  The assessment was bilateral lower 
extremity weakness secondary to idiopathic spinal cord 
atrophy.  At that time, the veteran had not been using a 
wheelchair, except for great distances or prolonged 
standing, for four weeks.

Prior to his release from the custody of the FBP on 
November 27, 1998, the veteran had filed for nonservice-
connected pension benefits.

A December 1998 VA aid and attendance examination report 
reveals that the veteran was confined to a wheelchair; 
that he had complete loss of use of his lower extremities; 
and that he left the house independently in his wheelchair 
since the sidewalk was wheelchair accessible.  He was not 
found to be blind or bedridden, but the veteran could not 
walk unassisted.  The examiner noted that the veteran 
could attend to the wants of nature, could dress/undress 
and keep himself clean, and was able to protect himself 
from hazards or danger.  The diagnosis was spinal 
paralysis.  The examiner certified that daily skilled 
services were not indicated.

At a December 1998 VA pension examination, the veteran 
reported that he was in good health until 1994, when he 
started having problems with weakness and limping in his 
left leg, which progressed to paraplegia.  He was 
wheelchair bound.  In 1977, the veteran claimed that he 
was injured when a bullet entered his right buttock and 
crossed to his left buttock; that he had a diverting 
colostomy because of some fear of injury to the bowel; 
that the colostomy was closed; and that he did not have 
any bony injury from his gunshot wound.  He stated that he 
did not think that he would have had any disability from 
the gunshot wound had not the spinal cord disease occurred 
later.  The veteran indicated that he could transfer 
himself to the commode and to the bed with the use of a 
transfer board; that he no longer drove a car; and that he 
was able to cook, feed himself and dress himself.  
Although he is able to bathe himself, it was inconvenient 
because of the layout of his house.  The veteran 
complained of swelling in his lower legs, which he 
attributed to immobility and sitting in a wheelchair for 
long periods of time.  He reported that the swelling 
subsided partially at night when he was lying down.  The 
veteran said that he might have high blood pressure.  He 
denied any other serious medical problems.  The impression 
was progressive weakness and/or paralysis of the lower 
extremities; dependent edema of the lower extremities due 
to stasis and lack of motion; and gunshot wound of the 
right hip, without any significant disability.

At a December 1998 VA neurological examination, the 
veteran stated that he last worked in 1989 as an attorney.  
He reported that he began limping in 1994 because of his 
right lower extremity and that he developed weakness in 
his other leg and, since then, had had progressive 
weakness of his lower extremities.  The veteran stated 
that he had been confined to a wheelchair since 1995 and 
that he was now unable to walk at all.  He was diagnosed 
in prison with idiopathic spinal cord atrophy at T1-T6.  
Prison medical records reveal that the veteran underwent 
some type of spinal imaging and that he was re-evaluated 
in April 1997.  At that time, it was noted that the 
veteran had had weakness for five years and that he could 
ambulate with a walker.  The veteran did not have any 
upper extremity weakness and he had good sensation in the 
lower extremities and good bowel and bladder control.  He 
was not sexually impotent.  The veteran complained of 
frequent spasms and cramps in the lower extremities and 
took Baclofen for it.  He was followed by the VA spinal 
cord clinic and referred for physical therapy and 
occupational therapy.  The veteran lived alone but had 
difficulty cleaning his apartment and shopping for 
groceries.  He was able to feed, dress, use the toilet and 
shower by himself.  The veteran lived in a wheelchair 
accessible apartment and was learning how to transfer.  On 
examination, the veteran was able to propel the wheelchair 
with his upper extremities without difficulty.  Motor 
strength and muscle tone of all major muscle groups in the 
upper extremities were within normal limits.  In the lower 
extremities, the veteran had approximately 10 percent 
normal strength proximally and zero percent normal 
strength distally.  He had significant spasticity of both 
lower extremities.  Pain, touch and proprioception were 
intact in all four extremities.  Biceps and triceps tendon 
jerks were 2+.  The impression was idiopathic paraplegia.  
The examiner added that sensation was intact in the lower 
extremities but the veteran had complete loss of use of 
both lower extremities.  The veteran had no neurological 
deficit involving the upper extremities. 

In a January 1999 rating decision, the veteran was awarded 
a nonservice-connected pension but a special monthly 
pension for aid and attendance was denied.

In January 2000, the veteran filed another claim for 
special monthly pension for aid and attendance.

In a statement dated February 1, 2000, a VA physician 
indicates that the veteran had a medical need for regular 
assistance with hygiene due to his inability to reach or 
inspect his lower extremities and the presence of a high 
risk for possible skin breakdown complications.

A February 2000 VA aid and attendance examination report 
reveals that the veteran could not walk unassisted or keep 
himself ordinarily clean.  But the veteran could tend to 
the needs of nature without assistance, could protect 
himself from hazards or danger, could dress and undress 
himself, and could leave his home by wheelchair lift.  The 
diagnosis was thoracic level progressive paraplegia 
secondary to idiopathic spinal cord atrophy.  

In a February 2000 rating decision, the RO awarded the 
veteran special monthly pension based on the need for aid 
and attendance effective January 14, 2000, noting that VA 
rehabilitation treatment progress notes indicated that the 
veteran had a reported loss of standing ability and 
strength over the last two years from disuse of the lower 
extremities and chronic edema and potential rehabilitation 
was prevented by the chronic edema.   

In March 2000, the veteran was hospitalized at the 
University Hospital of Arkansas for new onset of diabetes 
mellitus, an inguinal abscess, and elephantiasis.  Past 
medical history included idiopathic spinal cord 
degeneration with elephantiasis.  On examination, the 
lower extremities showed chronic dermatitis and 
elephantiasis, bilateral groin cellulitis with oozing 
pustules and bilateral abscesses.  Lymph nodes were 
palpable in the right groin.  He also had tinea cruris.  

Lay statements dated in May 2001 from the veteran's mother 
and brother indicate that the veteran began to have back 
problems after he entered the Air Force in 1967, that he 
was now a paraplegic and totally disabled due to his back 
problems and that he had also developed Type 2 diabetes 
from his service in the Vietnam War.

VA treatment records from December 1998 to September 2001 
show treatment for the veteran's spinal condition, lower 
extremity edema, diabetes, hemorrhoids, and hypertension.  
At an initial neurology visit in September 1999, the 
veteran reported that his lower extremity edema all began 
in 1991 with a limp in the right leg and then he had a 
slow fall and then the right leg was weaker.  In 1994, the 
veteran related that it was almost impossible for him to 
use his right leg and then his left leg began.  By 1995, 
he reported that he was already using a wheelchair and has 
not been able to work out of it and that he was diagnosed 
with idiopathic spinal atrophy at T1-T6.  The veteran 
stated that he could still feel his legs but could not 
move them. record A March 2001 electroencephalography 
(EEG) was within normal limits for the awake and asleep 
states.  No definite abnormalities or epileptiform 
activity were seen.  A January 2000 physical therapy 
record indicates that the therapist was told that the 
veteran's idiopathic edema of the legs was possibly from 
protozoa.  A February 2001 neurological record reflects 
that the veteran described a 20- to 30-year history of 
progressive lower extremity weakness and edema, which 
began shortly after returning from the Philippines in 
1969, and a mid-1990s diagnosis of spinal cord atrophy.  
The veteran claimed that 4+ lower extremity edema began 
around 1998.  He denied bowel or bladder incontinence or 
sensory loss in the lower extremities.  The impression was 
needle electromyograph (EMG) survey of the bilateral L1-S1 
paraspinous muscles did not reveal any definite evidence 
of denervation.  Due to the pain experienced the thoracic 
area was not tested.  Lower extremity nerve conduction 
velocity studies (NCVs) and needle EMG were prohibited by 
massive edema.  There was clinical evidence of thoracic 
myelopathy.  Differential diagnoses included neoplasm, 
syrinx, demyelinative disease and HTLV-I infection.  
Additional tests were recommended, including referral to 
infectious diseases to evaluate and test for 
elephantiasis.  A February 2002 infectious disease consult 
reflects a reported 30-year history of degenerative 
neurological process defined as spinal cord atrophy and 
severe progressive lower extremity edema most pronounced 
over the past 10 years, severe for the past 5 years.  The 
veteran stated that he had been in good health until his 
tour of duty in Thailand, Korea and the Philippines in 
1968 and 1969.  He related memory of exposure to 
mosquitoes and said that spastic disease in his lower 
extremities developed quickly and progressively and that 
he became wheelchair bound in 1995.  The veteran stated 
that edema became pronounced in 1995, but was likely 
present 5 years earlier.  He complained of marked 
progression of lower extremity edema in the past 5 years, 
distal to knees and sparing the scrotum.  On examination, 
there was no edema noted in the proximal thigh and 
scrotum.  Dependent distal thigh had 3+ fullness, with the 
left greater than the right, and there was extensive 4+ 
brawny edema with atrophic skin changes, no weepage, in 
the lower extremities distal to knees.  The impression was 
chronic lymphedema, epidemicologically suggestive of 
filariasis.  A Wucheria Bancrofti serology test for 
filariasis was recommended.  A March 2001 record notes 
that a filariasis titer test was negative.  The impression 
was cannot rule out exposure to filariasis; however, no 
serological evidence of active or recent infection, no 
indication for treatment -- chronic lymphedema of unclear 
etiology remained.

In a September 2001 statement, a VA primary care physician 
indicated that he had treated the veteran for several 
years and that the veteran gave a history of serving in 
Korea and Southeast Asia during 1968 and 1969 and exposure 
to Agent Orange.  The veteran developed Type 2 Diabetes 
Mellitus in March 2000 and therefore warranted service 
connection for this diagnosis.  In addition to diabetes, 
the veteran was totally disabled due to massive, brawny 
edema of his lower extremities.  He was not able to stand 
or walk well and was virtually confined to a wheelchair.  
The veteran was diagnosed with idiopathic spinal cord 
atrophy at another facility.  He added that a VA 
infectious disease specialist indicated that the veteran's 
edema could be due to filariasis due to the nature of the 
edema in his legs and the long time course over which it 
developed.  A VA rehabilitation physician also had 
expressed an opinion that the veteran's edema was 
consistent with filariasis.  In his medical opinion, there 
is presumptive evidence that the veteran's disabling 
condition is more likely than not caused by filariasis, 
which would have been contracted during his time in 
Southeast Asia.

At an October 2001 hearing, the veteran testified that he 
had been diagnosed with elephantiasis, which is the same 
as filariasis, a tropical disease.  The veteran read 
excerpts from the September 2001 VA physician's statement 
and submitted the May 2001 statements from his mother and 
brother, which were associated with the record.  The 
veteran testified that he was sent as a security policeman 
from Tinker Air Force Base to the DMZ in Korea in 1968 and 
stayed there 6 to 8 months and that during that time 
period he was exposed to Agent Orange.  After his return 
from Korea he experienced back problems and depression 
because of associated pain.  After his transfer to the 
United States, he was transferred to Thailand in 1968 and 
was based at Nha Kong Phnom (or NKP for short).  He 
reported that one of the functions of his base was to pick 
up downed pilots in either North or South Vietnam and to 
spray chemicals.  The veteran testified that he went to 
Vietnam on three occasions: first, in transit to Thailand; 
second, he flew through Vietnam when the chemical was 
being sprayed; and third, in transit from Thailand.  He 
indicated that filariasis was endemic during the time he 
spent in Southeast Asia.  When an Asian doctor in the 
United States saw him, the veteran stated that the doctor 
immediately looked at his legs and said that the veteran 
had elephantiasis because of mosquito bites.  The veteran 
maintained that both his back and claimed filariasis where 
chronic diseases subject to presumptive service connection 
under 38. C.F.R. § 3.309 and that he was entitled to aid 
and attendance because he needed someone to help him get 
in and out of bed, to help bathe him, and to make sure 
that his feet are clean due to diabetes.  The veteran 
admitted that he had no documentation showing that he was 
in Vietnam and could not attest to treatment while in 
service.  The hearing officer indicated that VA would send 
for a copy of the veteran's service assignments.

A November 2001 report of contact indicates that the RO 
informed the veteran that his personnel records showed 
service in Thailand but not in Korea and that the veteran 
indicated that he was aware of that and requested that his 
claim be rated.

At a May 2002 VA examination, the veteran reported the he 
had bleeding on almost a daily basis from his hemorrhoids.  
He reported that he had a hemorrhoidectomy in September 
1972 at a private hospital.  The veteran has not been 
transfused for bleeding from hemorrhoids.  He used a 
hemorrhoidal rectal suppository prescribed by VA.  On 
examination, the veteran had internal and external 
hemorrhoids, the largest measuring one centimeter.  His 
sphincter tone was intact and there was no evidence of 
bleeding.  The final diagnosis was internal and external 
hemorrhoids status post hemorrhoidectomy with recurrence 
in rectal bleeding.
 
In a May 2002 rating decision, the RO granted service 
connection for hemorrhoids and assigned a 10 percent 
rating effective January 7, 2002.  

In a May 2002 statement, the veteran asserted that, since 
his hemorrhoid condition had aggravated his paraplegia, he 
was now home bound and in need of service-connected aid 
and attendance.  He claimed that he had to spend most of 
his time in bed due to the pain of his hemorrhoids and 
constant bleeding.

II.  Analysis

A.  Service Connection for Filariasis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 101(16) (West 1991); 38 
C.F.R. § 3.1(k) (2001); see also 38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  That a condition 
or injury occurred in service alone is not enough; there 
must be a current disability resulting from that condition 
or injury.  For the showing of chronic disease in service, 
there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Certain tropical diseases, such as 
filariasis, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service, or at a time when standard 
accepted treatises indicate that the incubation period 
commenced during such service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition 
in service or during an applicable presumptive period and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, service connection 
may be established if the condition is observed during 
service or any applicable presumptive period, continuity 
of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  
The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
In the absence of proof of a present disability there can 
be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 
225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence.  
Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in 
a claim for service connection there must be medical 
evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or 
medical evidence; and of a nexus between the in-service 
injury or disease and the current disability established 
by medical evidence.  Boyer, 210 F.3d at 1353.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to 
substantiate service incurrence.

Based upon the evidence of record, the Board finds 
entitlement to service connection for filariasis is not 
warranted.  

With regard to claimed filariasis, the veteran has no 
current medical diagnosis of a disability.  A March 2000 
University Hospital of Arkansas summary report included a 
diagnosis of elephantiasis and more current VA treatment 
records cite lymphedema of the lower extremities, 
suggestive of filariasis.  But a March 2001 titer test 
found no evidence of filariasis.  Thus, the veteran fails 
to satisfy the first element of a claim, that is, a 
current disability, and his claim for service connection 
fails.  Even assuming that the veteran has claimed 
filariasis, the fact remains that the record is completely 
devoid of any pertinent symptoms or findings concerning 
filariasis for more than 20 years after service.  

Service medical records show no complaint or diagnosis of, 
or treatment for, filariasis or symptomatology.  Post-
service treatment records do not show purported edema 
until the 1990's, more than 20 years after service.  Even 
then it is linked to residuals of the veteran's 1976-
gunshot wound and/or to spinal cord atrophy.

Some of the medical evidence of record appears to indicate 
a history of the precursors of claimed filariasis 
beginning in the early 1990s or later accounts by the 
veteran of a 20- to 30-year history of symptoms prior to a 
diagnosis of elephantiasis in March 2000.  The Board 
observes that none of these physicians saw the veteran 
until 1999, almost 30 years after his discharge from 
active duty, nor reviewed the veteran's claims file.  None 
of the statements or reports indicates the basis of the 
claimed history of continuing symptomatology except the 
veteran's claimed exposure to mosquitoes in Southeast 
Asia.  Mere recitation of the veteran's self-reported lay 
history does not constitute competent medical evidence of 
diagnosis or causality.  LeShore v. Brown, 8 Vet. App. 406 
(1996).  Further, neither clinical treatment records or 
examination records were referenced as support for the 
reported history.  The veteran testified that he could not 
attest that he sought treatment while in service.  
Moreover, the record indicates that the veteran's history 
changed over time, with the period of supposed 
symptomatology getting longer with each telling, and the 
place of exposure to mosquitoes including Vietnam, Korea 
and the Philippines, when service personnel records 
indicate that his only overseas service was in Thailand.  
The Board finds that none of these statements or reports 
is a definite opinion as to the question of whether the 
veteran has filariasis causally related to military duty.  
Even the VA infectious disease specialist noted that there 
was no current evidence of filariasis.  The Board is not 
bound to accept medical opinions or conclusions, which are 
based on history supplied by the veteran where that 
history is unsupported by the medical evidence.  See Black 
v. Brown, 5 Vet. App. 177, 180 (1993).

The Court has found that the Board may consider a 
physician's opinion to be of less weight and credibility 
when the basis of the opinion is shown to be less than 
complete or contradicted by other evidence.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  Medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  Hence, the Board finds that 
the various medical statements and reports, suggesting a 
history of continuing filariasis symptomatology and 
suggesting a link between it and service, to be 
unpersuasive since the basis appears to be the veteran's 
self-reported history.  There are no post-service medical 
reports of record until 1999, which suggest a relationship 
to service, the statements relating a diagnosis of 
elephantiasis (filariasis) to service are contrary to more 
contemporaneous service medical records and post-service 
medical records linking the veteran's edema to a 1976 
gunshot wound or spinal cord atrophy first diagnosed in 
1995.  None of the statements provide a rationale or 
explanation for the information stated except for the 
veteran's self-reported history.  As such, any such 
statements are speculative in nature.  Thus, a nexus 
between any post-service elephantiasis (filariasis) and 
service connection is not established.  See 38 C.F.R. § 
3.303.

The veteran submitted an Internet medical factsheet 
indicating that filariasis is spread by mosquitoes and is 
frequently seen in Asia and that it often develops after 
many years.  He has also testified that, when an Asian 
physician saw his lower extremity edema that the physician 
told him that he had elephantiasis due to service in 
Southeast Asia.  Although the factsheet generally may 
support the veteran's claim, the Board does not assign 
this type of evidence much weight, as it does not 
establish a relationship between the veteran's claimed 
disorder and his period of service with any degree of 
certainty.  Further, this factsheet evidence does not 
address the facts that are specific to the veteran's case.  
Medical treatise evidence, however, can provide important 
support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 
(1999).  In this case, the record does not contain an 
accompanying opinion of a medical professional linking or 
suggesting a link between the veteran's claimed filariasis 
and his period of service.  Thus, the Board concludes that 
this factsheet is insufficient to establish the required 
medical nexus opinion.
 
The only remaining evidence the veteran has submitted that 
supports his claim is his own statements.  He has 
testified that the symptoms he now experiences had their 
onset as a result of, and soon after, his service in 
Southeast Asia in 1969.  The veteran, as a lay person, 
with no apparent medical expertise or training, is not 
competent to comment on the presence, or etiology, of a 
medical disorder.  Rather, medical evidence is needed to 
that effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Espiritu, 2 Vet. App. at 494-95.  Thus, the 
veteran's statements do not establish the required 
evidence needed.

Therefore, in the absence of competent medical evidence 
confirming that the veteran incurred filariasis in 
service, that such was manifest to a compensable degree 
(10 percent) within one year following his release from 
active duty, or that it was related to service, the 
veteran's claim must be denied.

The Board is cognizant of VCAA's mandate that VA shall 
provide a medical examination or obtain a medical opinion 
when necessary to decide the claim.  
38 U.S.C.A. § 5103A(d)(1).  But VA is not required to 
provide assistance if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim. 38 U.S.C.A. § 5103A(a)(2).  In this case, the facts 
indicate that the veteran does not have filariasis.  
Assuming he did, the central question is whether 
filariasis was incurred in service or manifest within one 
year of discharge from service, or aggravated by service.  
A physician who is requested to review the record and 
offer an opinion on the contended causal relationship 
would review the same evidence summarized above, to 
include no complaints of, or treatment for, a filariasis-
type disease until March 2000, and a normal clinical 
evaluation of the veteran at the time of his entrance in 
and separation from service and relevant abnormal clinical 
findings first reported about twenty-five years after 
service.  See, e.g., Maxson v. Gober, 230 F.3d. 1330 (Fed. 
Cir. 2000) (stating that the long period after service 
containing a lack of complaints or treatment could be 
viewed in the context of all the evidence as demonstrating 
that no disability was aggravated in service).  In other 
words, there is no medical evidence of filariasis dated 
before, during or proximate to service for the physician 
to examine or to cite in providing such an opinion.  This 
is especially so when the first evidence of a diagnosis of 
elephantiasis (a type of filariasis) was reported in the 
March 2000.  Under these circumstances, it is the Board's 
judgment that no reasonable possibility exists that such 
assistance would aid in substantiating the claim.

Hence, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
filariasis, and the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 
C.F.R. § 3.102 (2002) (as amended by 66 Fed. Reg. at 
45,630); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the claim must be denied.

B.  Special Monthly Compensation for Aid and Attendance

Under the law, where an otherwise eligible veteran is in 
need of regular aid and attendance due to service-
connected disablement, an increased rate of compensation 
is payable.  38 U.S.C.A. § 1114(l) (West 1991 & Supp. 
2002).  Factors considered in determining whether a need 
for aid and attendance exists include whether an inability 
exists to keep oneself clean, dress and feed oneself, 
attend to the needs of nature, and protect oneself from 
the hazards or dangers incident to the daily environment.  
38 C.F.R. § 3.352(a) (2002).



If a veteran has a service-connected disability rated as 
100 percent and an additional service-connected disability 
or disabilities independently ratable at 60 percent or 
more, or is substantially confined as a direct result of 
his service-connected disabilities to his dwelling and the 
immediate premises and it is reasonably certain that the 
disabilities and resultant confinement will continue 
throughout his lifetime, special monthly compensation is 
payable.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i) (2002).

The appellant has offered testimony and family members 
have submitted written statements reflecting their 
observations of the veteran with regard to his ability to 
walk and take care of himself, as well as their 
observations and conclusions with respect to the veteran's 
ability to take care of himself and protect himself from 
the hazards or dangers incident to the daily environment 
and his ability to leave his premises without assistance.  
Each of these individuals is qualified to offer statements 
and testimony regarding what they have observed, but, as 
lay persons, they are not qualified to offer medical 
diagnoses or to offer a medical etiology between actions 
or inactions observed and any specific disease entity.  
See Espiritu, 2 Vet. App. at 494-95.  Therefore, these 
statements and testimony have probative value with respect 
to observations that lay persons are capable of making, 
but do not have any probative value in associating the 
observations with any specific disease or disability.

Service connection has been established for hemorrhoids, 
rated as 10 percent disabling.  A 10 percent combined 
service-connected disability evaluation has been in effect 
since January 7, 2002, and the veteran was awarded a 
pension as he is unemployable, effective from November 27, 
1998, and special monthly pension on account of need of 
regular aid and attendance, effective from January 14, 
2000, due to nonservice-connected disabilities.


Both the lay statements and testimony and the competent 
medical evidence indicate that the veteran is 
substantially confined to his dwelling and premises and 
that he is substantially unable to perform the activities 
of daily living without the assistance of another person.  
However, all of the competent medical evidence associates 
the veteran's substantial confinement to his dwelling and 
premises and his inability to perform the activities of 
daily living with disabilities other than his service-
connected disability.  There is no competent medical 
evidence that associates the veteran's substantial 
confinement to his dwelling and its premises or his 
inability to perform the activities of daily living with 
his service-connected disability, hemorrhoids.

Since all of the competent medical evidence associates the 
veteran's confinement to his dwelling and its premises and 
his inability to perform the activities of daily living 
with nonservice-connected disabilities and no competent 
medical evidence associates his substantial confinement to 
his premises and his inability to perform the activities 
of daily living with his sole service-connected 
disability, a preponderance of the evidence is against the 
claim for special monthly compensation based on the need 
of regular aid and attendance of another person or based 
upon being housebound because it is not shown that the 
veteran is in need of regular aid and attendance of 
another person or substantially confined to his home and 
its premises as a result of his service-connected 
disability, but it is shown that his need for regular aid 
and attendance of another person and substantial 
confinement to his home and its premises are related to 
nonservice-connected disabilities.  Further, the veteran 
does not have a single service-connected disability rated 
as 100 percent disabling.  38 U.S.C.A. §§ 1114; 38 C.F.R. 
§§ 3.350, 3.351, 3.352 (2002).



ORDER

Entitlement to service connection for filariasis is 
denied.

Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person 
or based upon housebound status is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

